2020-SC-000050-KB



MICHAEL STEPHEN WADE                                                            MOVANT



V.                               IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                                 RESPONDENT


                                   OPINION AND ORDER


       Michael Stephen Wade1 was suspended from the practice of law on

October 26, 2012, by order of this Court entered on September 22, 2016.2

Wade filed an application for reinstatement under SCR3 3.510,4 and the Board

of Governors recommended that we deny the application. For the following

reasons, we deny Wade’s application for reinstatement to the practice of law in

the Commonwealth of Kentucky.




      1 Wade’s KBA number is 91281, and he was admitted to practice law in
Kentucky on May 1, 2006. His bar roster address is 966 Pinetop Road, Russell
Springs, Kentucky 42642.
       2 See Wade v. Kentucky Bar Ass’n, 498 S.W.3d 783 (Ky. 2016).
       3 Supreme Court Rule.
       4 SCR 3.510 details the process by which suspended attorneys may be
reinstated to the Kentucky bar. Per SCR 3.510(4), if the attorney’s suspension has
lasted for five or more years, the Director shall refer the application to the Character
and Fitness Committee for proceedings under SCR 2.300.
                                  I. BACKGROUND

      Wade’s suspension was the result of two charges of professional

misconduct related to two separate criminal proceedings in Jefferson and

Bullitt Counties. In the Jefferson County case, Wade was charged with second-

degree criminal possession of a forged instrument for endorsing a settlement

check with both his and his client’s names. He was also charged with theft by

failure to make a required distribution for the belated distribution of settlement

funds to his client. Wade entered an Alford plea as part of an agreement to

receive felony pretrial diversion for four years. The Bullitt County case

concerned drug-related offenses, which were resolved by a guilty plea subject to

receiving felony pretrial diversion.

      In 2016, this Court suspended Wade from the practice of law for four

years and six months, retroactive from October 26, 2012, to April 26, 2017, or

until he satisfied the full terms and conditions of the criminal proceedings in

the Bullitt and Jefferson County cases, whichever event were to occur last.5

The order also made his reinstatement subject to approval from the Character

and Fitness Committee under SCR 3.505,6 and it imposed the condition that

Wade continue participation in KYLAP and execute a release in favor of the

Office of Bar Counsel so that Bar Counsel could obtain status-report

information concerning his participation in KYLAP.7




      5 Wade, 498 S.W.3d at 785.
      6 SCR 3.505 provides, in relevant part, that the Character and Fitness
Committee shall consider all applications for reinstatement to the practice of law by
persons who have been suspended for more than 180 days. See SCR 3.505(l)(a).
      7 Wade, 498 S.W.3d at 785-86. KYLAP is the Kentucky Lawyer Assistance
Program.
                                           2
      Wade filed his application for reinstatement on November 1, 2018. The

application included a Continuing Legal Education Certification, a statement

from Bar Counsel that Wade had not been the subject of any claims against the

Client’s Security Fund, a criminal history report, and affidavits from three

practicing attorneys acknowledging Wade’s past criminal charges and history of

addictions but recommending he be reinstated.

       Upon receipt of Wade’s application, the Character and Fitness Committee

instructed Wade by letter to file a Character and Fitness Questionnaire for

Certification for Reinstatement Form (“Questionnaire”), and provided directions

on how to complete it, under SCR 2.300(l)(e).8 Having not received Wade’s

Questionnaire, the Character and Fitness Committee sent Wade another letter

in March 2019, advising him to complete the Questionnaire and submit it

within thirty days of the date of the letter or the Committee could make an

unfavorable recommendation under SCR 2.300(l)(f). Wade responded by letter

in April 2019, stating that he needed assistance in resetting his log-in

information and that he would be contacting Lisa Larkey, the analyst assigned

to his case, for help “asap.” Wade then emailed Larkey on May 5, 2019, stating

that he was working on his Questionnaire but wanted to clarify a couple of

points with her the following day and would then submit the completed

Questionnaire. Ms. Larkey did not hear from Wade after his email.




        8 SCR 2.300(l)(e) and (f), together, provide that an applicant for reinstatement
will receive from the Character and Fitness Committee an instruction to electronically
file a Character and Fitness Certification for Reinstatement Form (the Questionnaire),
and that the failure to perfect an application within thirty days of a notice of deficiency
may result in an unfavorable recommendation from the Committee.
                                             3
      Ms. Larkey followed up with Wade by email in July 2019, reminding him

that the Committee had still not received his completed Questionnaire and

asking whether he still intended to pursue his reinstatement. Wade did not

respond. In August 2019, the Office of Bar Admissions again sent Wade an

email and letter reminding him of the failure to file the Questionnaire and

warning him that the Committee would send a negative recommendation to the

Board of Governors if they did not receive the Questionnaire. Wade again failed

to respond.

      Without the Questionnaire and required documentation, the Character

and Fitness Committee lacked the information necessary to investigate Wade’s

reinstatement. Among other things, the Committee had no records from KYLAP

because Wade failed to submit any releases allowing the Committee to ask for

information from KYLAP, no treatment records to verify sobriety, no character

references, no tax information, and no signed statement that he followed all the

conditions set forth in his 2016 order of suspension. In addition, the criminal

history report provided with Wade’s application did not confirm whether the

pretrial diversion agreements imposed in Jefferson and Bullitt Counties had

been completed.

      After eight months of trying and failing to have Wade submit the

Questionnaire, the Committee issued a recommendation to deny Wade’s

application for reinstatement. Specifically, the Committee could not verify that

Wade complied with his suspension order because they did not have the

necessary release authorizations for KYLAP or information showing that Wade

satisfied all the terms and conditions of his criminal proceedings. In addition,

the Committee could not find that Wade carried his burden in showing he was
                                     4
worthy of public trust, possessed sufficient professional capabilities, presently

exhibited good moral character, or had shown contrition, remorse, and

rehabilitation. Wade was mailed a copy of a motion from bar counsel to the

Board of Governors to accept the recommendation of the Committee, but Wade

again failed to respond. In November 2019, the Board of Governors voted

unanimously to accept the negative recommendation of the Committee to deny

Wade’s application for reinstatement. Therefore, the Board recommends this

Court deny Wade’s application.

                                  II. ANALYSIS

      When an attorney, proven to have violated our rules regarding

professional conduct, seeks to be readmitted to the practice of law, he bears

the burden “of proving by clear and convincing evidence that he[] possesses the

requisite character, fitness and moral qualification for readmission[.]”9 In

determining whether the attorney has met his burden, we focus on, among

other things, whether the attorney has complied with the terms of the

suspension order.10

      In this case, we agree with the Board’s recommendation to deny Wade’s

application for reinstatement because, at a minimum, Wade has not shown

compliance with our 2016 suspension order. Because of Wade’s failure to

respond to the Questionnaire, he has not shown that he has continued

participating in KYLAP or that he has satisfied all the terms and conditions of

the criminal proceedings against him. He has also not been approved by the



       9 SCR 2.300(6).
      10 See Haggard v. Kentucky Bar Ass’n, 160 S.W.3d 352, 353 (Ky. 2005); SchoU v.
Kentucky Bar Ass’n, 213 S.W.3d 687, 690 (Ky. 2007); SCR 2.300(6)(a).
                                         5
Character and Fitness Committee. As such, we must accept the

recommendation of the Board to deny Wade’s application for reinstatement.

                                 III.ORDER

      For the reasons stated, the Court ORDERS that Michael Stephen Wade’s

application for the reinstatement to the practice of law in the Commonwealth of

Kentucky is DENIED at Wade’s cost, $464.37, for which execution may issue

immediately. This order does not preclude Wade from again filing an

application for reinstatement to the practice of law in the Commonwealth of

Kentucky.

      All sitting. All concur.

      ENTERED: August 20, 2020




                                      6